21-30071-hcm Doc#68 Filed 05/25/21 Entered 05/25/21 11:21:46 Main Document Pg 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

   IN RE:                                             )
                                                      )
   THE GATEWAY VENTURES, LLC,                         )          Case No. 21-30071-hcm
                                                      )          Chapter 11
            Debtor.                                   )

          RAHIM NOORANI, ASHISH NAYYAR, DEEPESH SHRESTHA, and
            UMESH SHRESTHA’s LIMITED OBJECTION TO DEBTOR’S
    MOTION FOR ORDER AUTHORIZING (I) SALE OF LOT 9 FREE AND CLEAR OF
    ALL LIENTS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (II) PAYMENT OF
          CERTAIN EXPENSES AT CLOSING AND (III) RELATED RELIEF

   TO THE HONORABLE H. CHRISTOPHER MOTT, UNITED STATES BANKRUPTCY JUDGE:

            Judgment Lien Creditors RAHIM NOORANI, ASHISH NAYYAR, DEEPESH

   SHRESTHA, and UMESH SHRESTHA (the “Judgment Lien Creditors”), secured creditors, file

   this Limited Objection to Debtor’s Motion for Order Authorizing (I) Sale of Lot 9 Free and Clear

   of All Liens, Claims, Encumbrances, and Interests, (II) Payment of Certain Expenses at Closing,

   and (III) Related Relief (doc. # 49), and for cause would show the Court as follows:

            1.      Debtor The Gateway Ventures (“Debtor” or “TGV”) filed this petition under

   Chapter 11 of the Bankruptcy Code on February 2, 2021.

            2.      Debtor proposes to sell a parcel of real property described as Lot 9, approximately

   2.3 acres located within the real property commonly referred to as 6767 W. Gateway Blvd. El Paso

   Texas and 1122 Airway Blvd El Paso, Texas 79925 (the “Property”).

            3.      Debtor has not filed a Chapter 11 Plan more than ninety (90) days into this case.

            4.      The Judgment Lien Creditors are, at least partially, but more likely fully secured

   creditors due to that certain judgment lien filed of record and asserted against the Property and

   against Lot 9.


                                                 Page 1 of 4
21-30071-hcm Doc#68 Filed 05/25/21 Entered 05/25/21 11:21:46 Main Document Pg 2 of 4




          5.      Debtor states that “the sale of Lot 9 will begin the process of providing funds to

   retire the secured debt against the Development and provide funds to be used to begin to pay

   creditors under a Chapter 11 plan or other order of the Court.” (Motion, para. 25.) However,

   Debtor does not provide any analysis or disclosure of how the proceeds of the sale of Lot 9 will be

   distributed.

          6.      Debtor simply states that evidence to support Debtor’s business judgment will be

   provided at the Sale Hearing. (Id.) Therefore, the Judgment Lien Creditors feel compelled to file

   this limited objection and ensure that a hearing is held on the proposed sale.

          7.      Debtor also claims that the sale price for Lot 9 “reflects a fair and market-value

   price” for Lot 9. (Motion, para. 27.) Debtor does not provide any evidence or analysis for such

   a claim. Putting aside that the Debtor seeks to permanently seal the sale price of Lot 9, it is

   impossible to know whether the sale price is “fair and market-value” without Debtor explaining

   how, in Debtor’s business-judgment, that is the case.

          8.      Debtor seeks an order that states there are “compelling circumstances for an

   immediate sale” prior to the approval a Chapter 11 plan, but Debtor has not provided any

   explanation as to what those compelling circumstances are. There is no evidence or even an

   assertion that the proposed Buyer will walk-away from the transaction if it is not closed quickly.

          9.      Debtor also seeks authority to pay certain expenses at closing but provides no

   explanation of the potential expenses that will be paid.

          10.     Debtor represents that, after paying the unknown costs of sale, HD Lending and the

   Judgment Lien Creditors will be adequately protected “by either being paid in full at the time of

   closing, or by having [the liens] attach to the net proceeds of the Sale, and otherwise each lien

   holder will retain its lien with respect to the remainder of the Development.” (Motion, para. 37.)

   However, Debtor does not identify what those net proceeds will be. It is unclear whether HD

                                                Page 2 of 4
21-30071-hcm Doc#68 Filed 05/25/21 Entered 05/25/21 11:21:46 Main Document Pg 3 of 4




   Lending and the Judgment Lien Creditors are adequately protected and will remain fully secured

   if the “net proceeds” of the sale are not disclosed. Nor does Debtor provide any analysis of how

   the sale of this one lot affects the overall value of the entire Property at issue in this single-asset

   real estate bankruptcy. Does the sale of Lot 9 – a piece of the whole development – decrease the

   value of the entire parcel? Does it increase the total value? Is the entire parcel more valuable sold

   as a unit or divided and sold lot by lot as is seemingly proposed by the Debtor in this motion?

   Debtor make no attempt to explain its decision-making regarding these issues.

           11.    In general, the Judgment Lien Creditors do not object to a fair-market sale that

   increases the value of the bankruptcy estate, but the Judgment Lien Creditors do believe a hearing

   is necessary for Debtor to provide sufficient explanation and evidence to support Debtor’s

   business-judgment.

           12.    The Judgment Lien Creditors reserve the right to supplement or amend this

   Objection.

           FOR THESE REASONS, RAHIM NOORANI, ASHISH NAYYAR, DEEPESH

   SHRESTHA, and UMESH SHRESTHA, secured creditors, respectfully ask the Court to grant this

   limited objection and require Debtor to satisfy its burden of proof upon hearing. The Judgment

   Lien Creditors also pray for such other and further relief to which they may show themselves justly

   entitled.




                                                 Page 3 of 4
21-30071-hcm Doc#68 Filed 05/25/21 Entered 05/25/21 11:21:46 Main Document Pg 4 of 4




                                                Respectfully submitted,

                                                SCOTTHULSE PC
                                                P. O. Box 99123
                                                One San Jacinto Plaza, Ste. 1100
                                                El Paso, Texas 79999-9123
                                                (915) 533-2493
                                                (915) 546-8333 (Facsimile)

                                                By:     _/s/ James M. Feuille    ________
                                                        JAMES M. FEUILLE
                                                        State Bar No. 24082989
                                                        Attorneys for ASHISH NAYYAR, RAHIM
                                                        NOORANI, DEEPESH SHRESTHA, and
                                                        UMESH SHRESTHA


                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 25th day of May, 2021, a true and correct copy of the foregoing
   was served upon the following parties electronically or mailed by regular first class mail:

          Jeff Carruth
          Weyeer Kaplan Pulaski & Zuber, P.C.
          25 Greenway Plaza, #2050
          Houston, Texas 77046
          Email: jcarruth@wkpz.com
          Attorney for Debtor

          and to all of the parties listed on the attached Matrix pursuant to B.R. 9013(c)(1)(B).


                                                        __/s/ James M. Feuille___________
                                                        JAMES M. FEUILLE




                                               Page 4 of 4
